Citation Nr: 0126624	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for jungle rot.

3.  Entitlement to service connection for residuals of 
shrapnel wounds, right arm and head.

4.  Entitlement to service connection for cerebrovascular 
accident with severe hypertension and heat exhaustion, 
claimed as secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  This appeal arises from a March 2000 rating decision 
of the Department of Veterans Affairs (VA), Montgomery, 
Alabama, regional office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Implementing 
regulations were promulgated on August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Because of the change in the law brought about by the VCAA, a 
remand of the claims for service connection in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The Board notes that no service medical records are in the 
claims folder.  There is no indication of record as to 
whether the veteran's service medical records were destroyed 
in the fire at the NPRC or if they are available elsewhere.  
The RO should attempt to obtain the records, and document in 
the claims folder such attempts and the results of the 
inquiries.

The veteran has not been provided with VA examinations in 
order to ascertain whether he currently has the claimed 
disabilities.  Without evidence of current disability, 
service connection may not be granted.  38 C.F.R. § 3.303 
(2001).  Thus, competent evidence of current disabilities 
from post-traumatic stress disorder, jungle rot, residuals of 
shrapnel wounds, right arm and head, and cerebrovascular 
accident with severe hypertension and heat exhaustion is 
required to substantiate the veteran's claims for service 
connection for those conditions.  In this regard, the RO 
should schedule the veteran for VA examinations to include 
all necessary testing required to substantiate the veteran's 
claims.  With respect to the claim for service connection for 
post-traumatic stress disorder, the Board notes that the 
veteran was awarded the Combat Infantry Badge and the Purple 
Heart for his service in Vietnam.  Thus, sufficient inservice 
stressors are presumed to exist, and a VA psychiatric 
examination is necessary to confirm the diagnosis.  The 
veteran should also be given an opportunity to submit 
additional (preferably medical) evidence that he currently 
has the claimed disabilities.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)), and the 
implementing regulations, are fully 
complied with and satisfied. 

2.  The RO should contact the NPRC and 
any other relevant source in an attempt 
to obtain the veteran's service medical 
records.  All such attempts and the 
results of the inquiries should be 
documented in the claims folder.

3.  The RO should contact the veteran and 
inform him that in order to substantiate 
his claims he should provide (preferably 
medical) evidence that he currently has 
disabilities from post-traumatic stress 
disorder, jungle rot, residuals of 
shrapnel wounds, right arm and head, and 
cerebrovascular accident with severe 
hypertension and heat exhaustion.  If any 
medical treatment was provided the 
veteran since service for any of these 
claimed disabilities, he should be 
informed that those records may be 
helpful to his claims.  Any assistance 
required in obtaining any identified 
records should be provided.  

4.  The RO should arrange for the veteran 
to be examined by VA psychiatrist 
determine the nature and severity of his 
psychiatric disorder.  The RO must inform 
the examiner that the veteran served in 
Vietnam and was awarded the Combat 
Infantry Badge and a Purple Heart.  The 
psychiatrist should conduct an 
examination with consideration of the 
criteria for post-traumatic stress 
disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  If the 
examiner determines that the veteran has 
any psychiatric disorder in addition to 
post-traumatic stress disorder, the 
examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
should specify whether there is a link 
between the current symptomatology and 
the inservice stressors.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTS, are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The diagnosis should be in accordance 
with the fourth edition of American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-
IV).  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  

5.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the nature and extent of any current 
jungle rot, residuals of shrapnel wounds, 
right arm and head, and cerebrovascular 
accident with severe hypertension and heat 
exhaustion.  Comprehensive reports 
containing complete rationale for any 
opinions expressed must be provided and 
associated with the claims folder.  A 
specific opinion as to any relationship 
between post-traumatic stress disorder, if 
present, and cerebrovascular accident with 
severe hypertension should be noted.  The 
reports of examination should include a 
detailed account of all manifestations of 
pathology found to be present.  The entire 
claims folder is to be made available to 
and reviewed by the examining physicians 
prior to the examinations.

6.  Thereafter, the RO should 
readjudicate the appellant's claims on 
the merits.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




